                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

CHRISTOPHER COTY MAIER,

                Plaintiff,

                v.                                       CASE NO. 19-3238-SAC

DAVID EARL LAWVER, et al.,

                Defendants.
                                               ORDER

        Plaintiff, Christopher Coty Maier, brings this pro se civil rights case under 42 U.S.C.

§ 1983. Plaintiff is incarcerated at the Lansing Correctional Facility in Lansing, Kansas. On

November 11, 2019, the Court entered an Order (Doc. 2) requiring Plaintiff, who is a three-

strikes litigant, to submit the $400.00 filing fee by December 16, 2019, and notified him that his

failure to pay the full filing fee within the allowed time will result in the dismissal of this action

without prejudice and without further notice. Plaintiff has failed to pay the filing fee by the

Court’s deadline.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).



                                                   1
       Plaintiff has failed to submit the filing fee by the Court’s deadline. As a consequence, the

Court dismisses this action without prejudice pursuant to Rule 41(b) for failure to comply with

court orders.

       IT IS THEREFORE BY THE COURT ORDERED that this action is dismissed

without prejudice pursuant to Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       Dated December 17, 2019, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             SAM A. CROW
                                             Senior U. S. District Judge




                                                2
